DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 14, and 19 recite the following abstract ideas:
store a jackpot trigger condition (mental process, writing criteria using pen and paper);
receive game play information, the game play information including at least one of a game play event and a game play outcome (mental process, e.g., observation);
generate combined game play information by combining the game play information received from each of the gaming devices (mathematical concept and mental process, such that a person performs basic mathematical calculations using the information gathered from observing the gaming devices);
determine whether the jackpot trigger condition is satisfied based on the combined game play information (mental process, e.g., judgment); and
determine, in response to determining that the jackpot trigger condition is satisfied, an award amount (mental process, e.g., judgment, and/or organizing human activity, e.g., commercial and/or managing interactions). 
Claims 1, 14, and 19 falls under “mathematical concepts” related to mathematical calculations, “mental processes” related to observations and judgments, and "certain methods of organizing human activity" related to commercial and managing interactions (i.e., following rules or instructions, in this case, game criteria to win a prize).  The claims are related to a human making analysis of game play information including game play outcomes and jackpot trigger condition which are forms of observation of collecting and monitoring game play outcomes and judging when to award players according to the game play outcomes which is a mental process. 
Claims 1, 14, and 19 does not recite additional elements that integrated into a practical application because the claimed a processor, a plurality of gaming devices; a communication interface; memory; and a gaming server (see claim 14) are related to using a computer as a tool to perform abstract ideas and linking the use of the judicial exception to a particular technological environment, in the addition the claimed set of eligible gaming devices are related to adding insignificant extra-solution activity to the judicial exception.  
Dependent claims 2-13, 15-18, and 20 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they also recite additional limitations relating to “mathematical concepts”, “mental processes” and/or “organizing human activity”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20050215314 to Schneider et al (Schneider) in view of US Pub. 20050054430 to Pitman et al (Pitman).

Claims 1, 14, and 19. Schneider discloses a gaming system comprising:
a plurality of gaming devices (Fig. 2A, 10, and ¶22), each gaming machine of the plurality of gaming devices being associated with a respective player and configured to transmit game play information through a communication interface and over a network (Fig. 2A, and ¶¶23-27); and 
(as required by claim 14) a gaming server (Fig. 2, 56, and ¶33) comprising a processor and a memory (see claims 28 and 39), the gaming server communicatively coupled to said plurality of gaming devices over the network (Fig. 2A, and ¶¶23-27) and configured to: 
store a jackpot trigger condition in the memory (¶¶3, 29, and 81-83, e.g., “bonus triggered by a predetermined winning value in a trigger pool”; also see ¶¶49-67); 
receive game play information from each gaming device of the plurality of gaming devices, the game play information including at least one of a game play event (Fig. 4, and ¶¶83-86) and a game play outcome (¶¶50-56) at the corresponding gaming device;
generate combined game play information by combining the game play information received from each of the gaming devices (Fig. 4, and ¶¶83-86); 
determine whether the jackpot trigger condition is satisfied based on the combined game play information (¶¶87-88); and
determine, in response to determining that the jackpot trigger condition is satisfied, an award amount (¶¶47-48, and 65).
However, Schneider fails to explicitly disclose determine, in response to determining that the jackpot trigger condition is satisfied, a set of eligible gaming devices from the plurality of gaming devices for an award amount; and 
determine, in response to determining that the jackpot trigger condition is satisfied, an award amount for each gaming device of the set of eligible gaming devices (emphasis added).
Pitman teaches:
determine a set of eligible gaming devices from the plurality of gaming devices for an award amount (Fig. 1, 150, and ¶¶25 and 27, also see ¶30); and 
determine an award amount (¶24, “a celebration pay amount is to be awarded”) for each gaming device of the set of eligible gaming devices (¶25, “a player needs to meet some criteria before receiving an award”, and ¶27, “a celebration prize is paid to eligible gaming machines”).  The gaming system of Schneider would have motivation to use the teachings of Pitman in order to provide specific groups of gaming machines with different prizes in doing so would encourage more people to continuous bet at wager gaming machines because of the possible of winning a portion of a bonus payout. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention of the invention to modify the gaming system of Schneider with the teachings of Pitman in order to provide specific groups of gaming machines with different prizes in doing so would encourage more people to continuous bet at wager gaming machines because of the possible of winning a portion of a bonus payout.

Claims 2 and 16. Schneider in view of Pitman teaches wherein the jackpot trigger condition includes at least one of a target quantity of games played, a target quantity of winning game outcomes, a target set of game tokens, a target pattern of game symbols, and a target ratio of winning game play outcomes to non-winning game play outcomes (see Schneider ¶¶49-67; and see Pitman pg. 3, “Table 2”).

Claim 5. Schneider in view of Pitman teaches wherein the instructions, when executed by the processor, further cause the processor to: 
determine that a first game play outcome associated with a first gaming device of the plurality of gaming devices caused the jackpot trigger condition to be satisfied (see Schneider ¶¶49-67; and see Pitman, ¶24, and pg. 3, “Table 1”); and 
determine that the set of eligible gaming devices eligible to receive the award includes the first gaming device (see Pitman ¶¶25 and 27).

Claim 6. Schneider in view of Pitman teaches wherein a determined award amount for the first gaming device is greater than a determined award amount for a second gaming device of the set of eligible gaming devices (Pitman Fig. 2, 205 and 215, and ¶31 such that the remaining amount is less than the winning payout amount).

Claim 7. Schneider in view of Pitman teaches wherein the processor determines the set of eligible gaming devices from the plurality of gaming devices based on a random number (see Pitman ¶21, such that the number of gaming machines eligible is based on a random number of people choosing to occupy and play gaming machines within a venue).

Claim 8. Schneider in view of Pitman teaches wherein the memory stores a jackpot award amount, and wherein the processor determines the award amount for each gaming device of the set of eligible gaming devices by evenly distributing the jackpot award amount among each gaming device of the set of eligible gaming devices (see Pitman ¶31, “amount remaining in the bonus pool (after paying the winning machine and reserving a minimum amount for the bonus pool: that is, remainder 215 of FIG. 2) divided by the number of eligible gaming machines”).

Claims 9 and 20. Schneider in view of Pitman teaches wherein the instructions, when executed by the processor, further cause the processor to: 
determine whether each gaming device of the set of eligible gaming devices is associated with a player account (see Pitman ¶25, “a player needs to meet some criteria before receiving an award (such as having an account in a player tracking database”); and 
award the respective award amount to each player account associated with a gaming device of the set of eligible gaming devices (see Pitman ¶39).

Claim 11. Schneider in view of Pitman teaches wherein the set of eligible gaming devices are each associated with players of a predetermined group (see Schneider ¶22; and see Pitman ¶21, “venue” such as a “casino”, e.g., a group of players in a particular casino).

Claim 12. Schneider in view of Pitman teaches wherein the jackpot trigger condition is a first jackpot trigger condition of a plurality of jackpot trigger conditions stored on the memory, the first jackpot trigger condition including at least one of a target quantity of games played, a target set of game tokens, a target pattern of game symbols, and a target pattern of game play outcomes (see Schneider ¶¶49-67; and see Pitman, pg. 3, “Table 2”), and wherein the instructions, when executed by the processor, further cause the processor to: 
select a second jackpot trigger condition from the plurality of jackpot trigger conditions, wherein the second jackpot trigger condition is different from the first jackpot trigger condition (see Schneider ¶¶49-67; and see Pitman, pg. 3, “Table 2”); and 
determine whether the second jackpot trigger condition is satisfied (see Schneider ¶¶49-67; and see Pitman, pg. 3, “Table 2”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20050215314 to Schneider et al (Schneider) in view of US Pub. 20050054430 to Pitman et al (Pitman) as applied to claim 14 above, and further in view of US Pub 20100041464 to Arezina et al (Arezina).

Claim 15. Schneider in view of Pitman fails to explicitly disclose the claim 15 limitations.
Arezina teaches wherein the gaming server is further configured to communicate the game play outcome to at least one gaming device of the plurality of gaming devices, the at least one gaming device configured to display the game play outcome received from the gaming server (¶¶48 and 61).  The gaming system of Schneider in view of Pitman would have motivation to use the teachings of Arezina in order to take some of the game processing load off of gaming machines in hopes to allow the gaming machines to handle other gaming processing duties quicker and more efficiently. 
It would have been further obvious to a person of ordinary skill in the art at the time of the invention of the invention to modify the gaming system of Schneider in view of Pitman with the teachings of Arezina in order to take some of the game processing load off of gaming machines in hopes to allow the gaming machines to handle other gaming processing duties quicker and more efficiently.

Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20050215314 to Schneider et al (Schneider) in view of US Pub. 20050054430 to Pitman et al (Pitman) as applied to claims 1 and 14 above, and further in view of US Pub. 20090117979 Decasa Jr et al (Decasa).

Claims 3 and 17. Schneider in view of Pitman fails to explicitly disclose the claim 3 and 17 limitations.
Decasa teaches wherein combined game play information includes a plurality of game play outcomes, each associated with a gaming device of the plurality of gaming devices, wherein the processor determines whether the jackpot trigger condition is satisfied by comparing a combination of the plurality of game play outcomes to the jackpot trigger condition (Fig. 6B, and ¶¶122, 131, and 143, “achieves a designated number of bonus symbols”).  The gaming system of Schneider in view of Pitman would have motivation to use the teachings of Decasa in order to encourage team work among different players yet at the same time making it more challenging for game players to trigger a jackpot, in order to entice more people to play the game more often which would generate more game revenue. 
It would have been further obvious to a person of ordinary skill in the art at the time of the invention of the invention to modify the gaming system of Schneider in view of Pitman with the teachings of Decasa in order to encourage team work among different players yet at the same time making it more challenging for game players to trigger a jackpot, in order to entice more people to play the game more often which would generate more game revenue.

Claims 4 and 18. Pitman in view of Arezina and Decasa teaches wherein the jackpot trigger condition includes a target quantity of winning game play outcomes (see Schneider ¶¶49-67; and see Pitman, pg. 3, “Table 2”), and wherein the instructions, when executed by the processor, further cause the processor to or (as required by claim 18) wherein the gaming server is further configured to: 
determine a combined quantity of winning game play outcomes based on the plurality of game play outcomes (see Schneider ¶¶49-67; see Pitman, pg. 3, “Table 2”; and see Decasa ¶¶122, 131, and 143); and 
determine whether the combined quantity of winning game play outcomes is equal to or greater than the target quantity of winning game play outcomes (see Schneider ¶¶49-67; see Pitman, pg. 3, “Table 2”; and see Decasa ¶¶122, 131, and 143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20050215314 to Schneider et al (Schneider) in view of US Pub. 20050054430 to Pitman et al (Pitman) as applied to claim 1 above, and further in view of US Pub. 20110021260 to Adiraju et al (Adiraju).

Claim 10. Schneider fails to explicitly disclose transmit a message to the first gaming device inviting a player to create a player account.
Adiraju teaches transmit a message to the first gaming device inviting a player to create a player account (¶54).  The gaming system of Schneider in view of Pitman would have motivation to use the teachings of Adiraju in order to allow a game player to conveniently setup a player gaming account in doing so would make the player eligible to receive a large variety of additional gaming perks and/or promotions.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention of the invention to modify the gaming system of Schneider in view of Pitman with the teachings of Adiraju in order to allow a game player to conveniently setup a player gaming account in doing so would make the player eligible to receive a large variety of additional gaming perks and/or promotions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20050215314 to Schneider et al (Schneider) in view of US Pub. 20050054430 to Pitman et al (Pitman) as applied to claim 1 above, and further in view of US Pub. 20100113131 to Aoki et al (Aoki).

Claim 13. Schneider fails to explicitly disclose the claim 13 limitations.
Aoki teaches award a set of game tokens; determine a target set of game tokens, wherein the jackpot trigger condition is at least in part based on the target set of game tokens; and determine that the set of game tokens at least one of matches the target set of game tokens and is within a range of the target set of game tokens (¶7-10 and 54 discloses collecting a number of special symbols interpreted as game tokens in order to win a progressive jackpot).  The gaming system of Schneider in view of Pitman would have motivation to use the teachings of Aoki in order to make it more challenging for game players to trigger a jackpot, thus, decreasing the odds of winning the jackpot in an attempt to make progressive jackpot amounts larger in order to entice more people to play the game more often which would generate more game revenue.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the gaming system of Schneider in view of Pitman with the teachings of Aoki in order to make it more challenging for game players to trigger a jackpot, thus, decreasing the odds of winning the jackpot in an attempt to make progressive jackpot amounts larger in order to entice more people to play the game more often which would generate more game revenue.

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
Regarding 101 rejection, on pps. 9-15, the applicant submits that the amended claims overcome the 101 rejection.  However, the Examiner disagrees.  The claims as currently constructed are deemed abstract ideas as related to “mathematical concepts”, “mental processes” and/or “organizing human activity”.  The amended claims are related to an abstract idea of a person monitoring and tracking the game play information of different gaming players, where the person makes determination of whom to provide with awards according to specific criteria and/or rules.  The claim recites limitations that can be performed by a host, an administrator, casino employee, or the like mentally and with the help of pen and paper which is judicial exception. Regarding the applicant’s submission that the claims include improvement in technology of electronic gaming and electronic gaming systems, it is deemed that the claims are linking the use of the judicial exception to a particular technological environment.  Collecting and monitoring game play information then judging when to award people according to the game play information is a judicial exception that even when tied to electronic gaming systems does not recite limitations that integrate the claims into a practical application.  Hence, the 101 rejection still stands.
Applicant’s other arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715